Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on August 4, 2022.
Claims 1-8 are amended.
Claims 12-16 are added.
Claims 1-16 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bondi et al. (US Pub. No. 2017/0158482 A1, herein, Bondi).
Regarding claim 1, Bondi discloses a machine (Fig. 3) for filling containers (B,C) with a liquid substance (Para [0024]), the containers to be filled being containers of a first type (C) or containers of a second type (B), the machine being configured to operate in a first operating mode (when the starwheel infeed is loaded with the first container type) to fill the containers of the first type and being configured to operate in a second operating mode (when the starwheel infeed is loaded with the second container type) to fill the containers of the second type (Para [0038]), wherein the machine comprises: 
- a carousel filler (4 – Fig. 1), rotatable about an axis of rotation (“rotating carousel/bowl” – Para [0026]) and equipped with a plurality of filling units (100); 
- a first device (24) for loading the containers to be filled onto the carousel filler;
 - a second device (26) for removing the containers of the first type (C) from the carousel filler; and
- a third device (26) for removing the containers of the second type (B) from the carousel filler; 
the filling units (100) being configured to fill the containers of the first type when the machine operates in the first operating mode and to fill the containers of the second type when the machine operates in the second operating mode (“fill a single batch of one type of containers at one time and a single batch of a second type of containers at one time” – Para [0038]),
wherein each filling unit comprises a plate (34 – Fig. 7), which forms a resting surface for a bottom of one of the containers to be filled (Para [0040]), and a filling head (2, 14, 18) that is configured to receive a mouth of that container to be filled and to dispense the liquid substance towards an internal volume of that container to be filled (Para [0027]), 
the filling head being configured to receive the mouth of one container of the first type and, alternatively, the mouth of one container of the second type (Para [0029]), 
wherein the filling heads are positioned on a periphery of the carousel filler (Para [0026]) and, as the carousel filler rotates about the axis of rotation, they move along a circumferential path (see rotational arrow in Fig. 3) about the axis of rotation (Para [0027]), 
wherein the first device (24), the second device (26) and the third device (26) are positioned in respective angular positions on said circumferential path (Fig. 3), relative to which the third device (outfeed device, 26 for bottles B) is in an angular position interposed between the first device (24) and the second device (outfeed device, 26 for bottles C) (Fig. 3), 
the third device being configured to assume an operating condition (when the starwheel infeed is loaded with the second container type), in which, in use, the third device removes the container (B) that is located on a passing-through plate, the passing-through plate being one of the plates which is passing through the angular position of the third device, the third device being configured to assume a non-operating condition (when the starwheel infeed is loaded with the first container type), in which, in use, the third device allows the container (C) located on the passing-through plate continue along the circumferential path towards the second device (26) (Para [0036] and [0038]).

Regarding claim 2, Bondi discloses the machine as recited above, wherein the third device (26) comprises a movable body (concave portion of 26) and a conveying lane (“conveyor” – Para [0036], See Fig. 3 below) for the containers, the conveying lane being made in the movable body, wherein, in the operating condition, the movable body is positioned close to the carousel filler (the concave portion of 26 is positioned to receive container B as shown in Fig. 3) and the conveying lane is substantially tangential to the circumferential path (See Fig. 3 below) so that the container located on the passing-through plate enters the conveying lane, and wherein, in the non-operating condition, the movable body is positioned away from the carousel filler (when 26 is rotated, the protruding portion of 26 is positioned adjacent to the carousel) and the conveying lane is outside the circumferential path (See Fig. 3 below).

    PNG
    media_image1.png
    662
    705
    media_image1.png
    Greyscale

Bondi, Fig. 3

Regarding claim 8, Bondi discloses teaches the machine as recited above, wherein the second device for removing the containers of the first type can be used when the machine operates in the second operating mode, to load the containers of the second type onto the carousel filler, the second device (22) being positioned at a container supply line (See Fig. 4).

Regarding claim 9, Bondi discloses the machine as recited above, wherein the first device (26) is a starwheel device and/or the second device (26) is a starwheel device (“dual starwheel outfeeds” – Para [0036]).

Regarding claim 10, Bondi discloses teaches the machine as recited above, comprising a first closing apparatus for closing the containers of the first type and a second closing apparatus for closing the containers of the second type (“respective machine for closure application” – Para [0037]), a first transportation system (see screw along path of container C in Fig. 3) configured to transport the containers removed by the second device to the first closing apparatus  for closing the containers, a second transport system (see screw along path of container B in Fig. 3) configured to transport the containers removed by the third device to the second closing device for closing the containers.

Regarding claim 11, Bondi discloses the machine as recited above, which can be used for filling bottles (B) and for filling cans (C), the containers of the first type being bottles and the containers of the second type being cans (Para 0025]).

Regarding claim 12, Bondi discloses the machine as recited above,  wherein the non-operating condition of the third device (26) is assumed when the machine operates in the first operating mode (when the starwheel infeed is loaded with the first container type (C)) and wherein the operating condition of the third device is assumed when the machine operates in the second operating mode (when the starwheel infeed is loaded with the second container type (B)), wherein a path of the containers in the machine is modified by acting on the third device, depending on the containers to be filled being the containers of the first type or being the containers of the second type (Para [0036] and [0038]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondi et al. (US Pub. No. 2017/0158482 A1, herein, Bondi) in view of Clusserath (US Pub. No. 2016/0332859).
Regarding claim 7, Bondi discloses the machine as recited above.
Bondi does not expressly disclose that each plate comprises a centering element that is at a greater height than the resting surface of the plate and has a C-shape that defines a seat for receiving the container, the C-shaped seat being open radially outwards, the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device.
Clusserath teaches a plate (2.1 – Figs. 1-2) comprises a centering element (4, 6) that is at a greater height than the resting surface of the plate and has a C-shape (Figs. 1-2) that defines a seat for receiving the container (2), the C-shaped seat being open radially outwards (Fig. 1), the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device (Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the machine taught by Bondi so that each plate comprises a centering element that is at a greater height than the resting surface of the plate and has a C-shape that defines a seat for receiving the container, the C-shaped seat being open radially outwards, the size and angular position of the opening being such as to allow the container to be inserted into the seat at the location of the first device and to allow the container to go out of the seat into the conveying lane of the third device as taught by Clusserath in order to further secure the containers during the filling operation.

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pages 9-13, filed August 4, 2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C.112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of 1-2 and 7-12 is made in view of a different interpretation of the previously applied reference. Examiner relies on Bondi to reject the newly amended claim limitations and newly added claim 12. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 21, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731